Citation Nr: 0523787	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for thyroid cancer, 
including asserted as due to exposure to ionizing radiation 
and to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claim of 
entitlement to service connection for thyroid cancer.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In May 2005, the veteran and his spouse, accompanied by the 
veteran's accredited representative, testified at a hearing 
conducted at the local VA office before the undersigned 
Veterans Law Judge.  At the hearing, the veteran submitted 
additional evidence, which was accompanied by a waiver of RO 
consideration.  In light of the foregoing, this evidence will 
be considered by the Board in the adjudication of this 
appeal.


FINDING OF FACT

There is no causal relationship between the veteran's thyroid 
cancer, which was first shown many years after service, and 
any incident of service, including the ionizing radiation to 
which he was exposed during service or to Agent Orange.


CONCLUSION OF LAW

The veteran's thyroid cancer was not incurred in or 
aggravated by active service, nor may its incurrence during 
service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to service connection for thyroid cancer, and 
that the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determinations.  By way of these documents, as well as the 
RO's December 2001, September and November 2003, and April 
2004, "VCAA" letters; the RO's February and June 2000 
letters notifying the veteran of the elements of a valid 
claim of service connection for disability secondary to 
radiation exposure; the RO's rating actions; and at the May 
2005 Board hearing, VA carefully advised him of the 
information and evidence necessary to substantiate his claim 
and the importance of doing so.  Id.  

In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claim that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decisions, the SOC, the SSOCs, or at the 
Board hearing, when cobbled together, see Mayfield, 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
the evidence to substantiate the claim and the relative 
duties of VA and the claimant to obtain evidence); Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement pertaining to "any 
evidence" in the claimant's possession or a similar request 
to that effect).  

In this regard, the Board also notes that the veteran filed 
two medical opinions in support of his claim that his thyroid 
cancer was related to his in-service exposure to ionizing 
radiation, which affirmatively demonstrates that the veteran 
understood that he needed to provide to VA any evidence in 
his possession that might support a relationship between his 
in-service exposure to radiation and his thyroid cancer, see 
Mayfield, Pelegrini.  Moreover, he submitted additional 
evidence to substantiate his claim at the May 2005 Board 
hearing.  Further, his representative submitted written 
argument in support of his appeal.

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical and personnel records, as well as post-service 
records and reports of his treatment for thyroid cancer.  In 
addition, the RO made numerous efforts to confirm the nature 
and extent of the veteran's in-service exposure to radiation.  
Thereafter, given the information it obtained, the RO 
solicited an expert medical opinion as to the likelihood that 
the veteran's thyroid cancer developed as secondary to his 
exposure to ionizing radiation during service.  In doing so, 
the RO acknowledged the veteran's presence at Operation 
Crosscheck and his claimed occupational exposure while 
serving in the Air Force.  In this regard, the Board observes 
that in accordance with regulatory requirements, the RO 
forwarded the case to the Director of Compensation and 
Pension Service, who in turn solicited an opinion from VA's 
Under Secretary for Health.  

The veteran also argues that his thyroid cancer might be 
secondary to in-service exposure to Agent Orange while 
serving in Vietnam.  Because the scientific evidence upon 
which VA bases a presumption of service connection does not 
show a link between thyroid cancer and Agent Orange exposure; 
since the service and post-service medical records do not 
show that the condition developed during service or within 
the first post-service year, a point the veteran does not 
challenge; and because there is no competent evidence 
indicating that the veteran's thyroid cancer is related to 
service, to include his presumed exposure to Agent Orange, 
the Board finds that there is no reasonable possibility that 
a VA examination with regard to this theory of entitlement 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that soliciting an opinion 
addressing whether the veteran's thyroid cancer is related to 
his presumed exposure to Agent Orange is not "necessary."  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without a remand of the case to the 
RO for providing additional assistance to the veteran in the 
development of his claim, or to give his representative 
another opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development, and that 
there is no possibility that additional assistance would 
further aid him in substantiating his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background

The veteran served on active duty in the Air Force from 
October 1963 to June 1967.  In September 1999, he filed a 
claim seeking service connection for thyroid cancer, which he 
alternatively asserted was secondary to his in-service 
exposure to radiation and/or Agent Orange.

In support of this claim, with respect to his theory that he 
developed thyroid cancer due to his exposure to ionizing 
radiation during service, the veteran submitted private 
medical records showing that he was initially diagnosed as 
having thyroid cancer in October 1998.  He also reported that 
he was exposed to radiation while serving at Kirkland Air 
Force Base from 1964 to 1965, as well as while serving at 
Johnson Island in October 1964 during Operation Crosscheck.  
In this regard, in September 1999, the veteran submitted a 
certificate showing his participation at Operation Crosscheck 
in October 1964.  

The veteran also challenges the government's estimate of his 
level of exposure to radiation on the ground that he did not 
always wear his monitoring badge while serving at Kirkland 
Air Force Base.  He also maintains that the dose estimate is 
inaccurate, pointing out that VA now recognizes that the 
methodology employed in deriving these estimates has in some 
cases been found to be faulty; as such, he asserts that it 
should be recalculated.  Further, pointing out that his 
military occupational specialty (MOS) was aircraft mechanic, 
the veteran maintains that the planes he serviced were 
involved in atmospheric nuclear testing as part of Operation 
Crosscheck, and that as a consequence he was further exposed 
to radiation.  

A review of his service personnel records confirms that the 
veteran was stationed at Kirkland Air Force Base from March 
1964 to September 1965.

With respect to his Agent Orange exposure, the veteran 
reported that he was exposed to herbicides while serving in 
Vietnam in 1966 and 1967, and he was awarded the Vietnam 
Service Medal.  

The veteran maintains that he had no other exposure to 
carcinogens other than his in-service exposure to ionizing 
radiation and Agent Orange.  Moreover, he does not contend 
that he had any signs or symptoms of thyroid cancer while on 
active duty; a review of the service medical records shows 
that they are negative for complaint, symptom, treatment or 
diagnosis of the disease.

In an effort to substantiate the veteran's claim, in June 
2000, the RO wrote to the Defense Threat Reduction Agency 
(DTRA) to confirm the veteran's in-service exposure to 
radiation.  In doing so, the RO noted that the veteran 
reported that he was a member of the Air Force and was 
stationed at Operation Crosscheck on Johnson Island in 
October 1964, which he asserted was when atmospheric nuclear 
weapons testing took place.

In June 2000, the DTRA responded to the RO's request, and 
indicated that regulations provided that the Headquarters of 
the Air Force Medical Operations Agency's Nuclear Health 
Program was the appropriate agency from which to seek 
occupational dosimetry data for Air Force personnel, and that 
the United States Air Force Technical Applications Center was 
the appropriate agency from which to research participation 
by Air Force personnel in foreign atmospheric testing.

In a December 2000 response, the Air Force confirmed that the 
veteran was present at Operation Crosscheck.  The Air Force 
pointed out, however, that on October 5, 1963, the Nuclear 
Test Ban Treaty was ratified and that all testing conducted 
either underwater, in space or in the atmosphere was 
prohibited by signatory countries, which included the United 
States.  Further, according to the report, the overseas 
operation at Johnson Island was a simulated air drop 
exercise.  In addition, quoting the official history, the Air 
Force indicated that officials planned and conducted 
Operation Crosscheck in order to achieve and maintain a 
readiness to test, and reiterated that Operation Crosscheck 
was a simulated drop exercise only to assure America's 
capability to conduct atmospheric testing by January 1, 1965.

The Air Force memorandum emphasized that Operation Crosscheck 
was a simulated exercise (emphasis in the original), 
"meaning that there was no nuclear detonation."  The Air 
Force recognized that that did not mean that there were no 
explosions, just that there were no nuclear explosions.  
Accordingly, although the Air Force acknowledged the 
veteran's presence at Operation Crosscheck, it did not 
concede that he was exposed to ionizing radiation during the 
exercise.

In August 2000, the veteran submitted evidence he obtained 
via the Internet indicating that ionizing radiation is a risk 
factor for the development of thyroid cancer.

That same month, the veteran also submitted a July 2000 
report prepared by the Chief of Endocrinology at the Fresno, 
California, VA Medical Center.  In the report, the physician 
noted that the veteran was initially diagnosed as having 
papillary thyroid carcinoma with extension to adjacent lymph 
nodes in 1998, and that he subsequently received treatment 
for the disease.  Thereafter, he reported, "After review of 
[the veteran's] service medical records and documentation of 
his current medical condition, it is more likely than not, 
his thyroid cancer is related to radiation exposure during 
his military experience."

In June 2002, the veteran submitted a copy of a report, dated 
earlier that month, which was prepared by a private forensic 
pathologist, Dr. Gary A. Walter.  In the report, Dr. Walter 
indicated that he drafted the report at the veteran's 
request; he identified the veteran as "a professional 
associated."  Dr. Walter noted that he had not been involved 
in the treatment or diagnosis of the veteran's thyroid 
cancer.  In addition, he suggested that he had not reviewed 
any of the veteran's medical records.

Dr. Walter stated that it was his understanding that the 
veteran was diagnosed as having papillary thyroid carcinoma 
with metastasis or direct extension to regional lymph nodes 
in 1998.  He added that subsequent surgery included a 
thyroidectomy that involved the regional lymph nodes, and 
noted that the veteran was currently disease free.

With respect to the etiology of the veteran's thyroid cancer, 
Dr. Walter reported that the causal relationship between 
ionizing radiation and the development of thyroid carcinoma 
was well known in the medical and scientific community.  He 
reported that much has been written about post-World War II 
exposures, and more recently, civilian exposure after nuclear 
accidents such as Chernobyl.  Dr. Walter explained that it 
was exposure to Iodine 131, the radioactive byproduct of a 
nuclear fission reaction, that gets concentrated in the 
thyroid gland and that is thought to be responsible for the 
subsequent development of malignant tumors.  Dr. Walter 
thereafter stated, "It is my understanding that [the 
veteran] had such exposure to ionizing radiation during his 
military duties in the mid 1960s.  With this in mind, it is 
my opinion it is more likely than not that his thyroid cancer 
is related to radiation exposure during his military tour of 
duty."

In a June 2003 memorandum to the RO, the Department of the 
Air Force, Air Force Institute for Operational Health, 
reported that the veteran had a positive radiation exposure 
history.  The Chief of the United States Air Force Center for 
Radiation Dosimetry (Chief) stated that, in response to the 
RO's request, it had queried the Air Force's Exposure 
Registry for dosimetry data.  The Chief attached an SDRD Form 
1527-2 (Exposure History) represents the external radiation 
dosimetry history during the entire time the individual was 
monitored by the USAF Personnel Dosimetry Program.  

According to the memorandum, since November 1981, the USAF 
Personnel Dosimetry Program used Thermoluminescent Dosimeters 
(TLDs).  Prior to that time, film dosimeters were used.  The 
Chief explained that the skin dose (shallow) column on the 
SDRD form 1527-2 includes the dose equivalent from all beta, 
gamma and X-ray radiation, regardless of energy.  The 
memorandum states that the gamma and X-ray (deep) column 
indicates the dose equivalent from photons having an 
effective energy greater than 15 keV.

The attached SDRD form 1527-2 reflects that while serving at 
Kirkland Air Force Base, the veteran had 0.417 DDE (deep dose 
equivalent) exposure during the periods from July 1 to 
October 5, 1965, from October 1, 1965, to January 4, 1966, 
and from October 5, 1966, to January 3, 1967, for a total 
exposure of 1.251 rem.

In a September 2003 letter, the RO notified the veteran that 
in accordance with regulatory requirements for claims based 
on radiation exposure, it was forwarding the case to the 
Chief Benefits Director in Washington, DC.  

In a letter dated later that same month, the Director of the 
Compensation and Pension Service also advised the RO that he 
had referred the veteran's claim to the Under Secretary of 
Health for review.

In a September 2003 memorandum to the Under Secretary for 
Health, the Director of the Compensation and Pension Service 
noted that the veteran served in the Air Force from October 
1963 to June 1967, and that the Air Force Center for 
Radiation Dosimetry indicated in a June 2003 letter that the 
veteran was exposed to a deep dose equivalent of 1.251 rem.  
The Director of the Compensation and Pension Service added 
that the veteran was initially exposed to ionizing radiation 
at the age 22, and was first diagnosed as having thyroid 
cancer approximately 31 years after his last exposure.  He 
noted that thyroid cancer was a presumptive disease under 
38 C.F.R. § 3.309(d), but indicated that the veteran did not 
meet the requirements for consideration under that 
regulation.  

The Director of the Compensation and Pension Service 
requested that Under Secretary For Health review the 
veteran's file and the available records and prepare a dose 
estimate, to the extent feasible, based on available 
methodologies.  He thereafter requested that, using that 
estimate, she provide an opinion as to whether it was likely, 
unlikely, or as likely as not that the veteran's papillary 
thyroid carcinoma resulted from exposure to radiation during 
service.

In an October 2003 memorandum, the Chief Public Health and 
Environmental Hazards Officer responded to a request for 
review of the veteran's record by noting that the veteran's 
exposure to doses of ionizing radiation during service was 
1.251 rem.  Citing Committee on Interagency Radiation 
Research and Policy Coordination Science Panel (CIRRPC 
Science Panel Report) Number 6, 1988, page 29, she reported 
that exposure to 4.12 rads or less at age 22 provided a 99 
percent credibility that there was no reasonable possibility 
that it was as likely as not that the veteran's thyroid 
cancer was related to ionizing radiation.  Citing Mettler and 
Upton, Medical Effects of Ionizing Radiation, pages 130-139 
(2d ed. 1995), the physician noted that there was an 
increased risk for thyroid cancer and nodules after 
radiation, especially in children.  The physician reported, 
however, that in adults, many studies, especially of 
occupational exposures, have not shown statistically 
significant increased risk.  In light of the above, the 
physician concluded that it was unlikely that the veteran's 
papillary thyroid carcinoma could be attributed to exposure 
to ionizing radiation in service.  

In an October 2003 advisory opinion, the VA Compensation and 
Pension Service Director agreed with the medical opinion from 
the Under Secretary for Health.  The Compensation and Pension 
Service Director stated that as a result of the medical 
opinion, and following review of the evidence in its 
entirety, it was his opinion that there was no reasonable 
possibility that the veteran's thyroid cancer resulted from 
exposure to ionizing radiation in service.  

As noted in the introduction, in May 2005, the veteran and 
his spouse testified at a Board hearing conducted before the 
undersigned Veterans Law Judge.  During the proceeding, the 
veteran stressed that he was exposed to ionizing radiation 
while serving on Johnson Island in October 1964.  He also 
challenged the dose estimate obtained by VA relating to his 
occupational exposure while serving at Kirkland Air Force 
Base on the basis that he did not always wear his badge, 
suggesting that he was exposed to a level of ionizing 
radiation in excess of that recorded by the Air Force.  He 
also takes testified that the dose estimate should be 
recalculated based on new methodologies.

Further, at the May 2005 Board hearing, the veteran 
submitted, with a waiver of RO consideration, additional 
evidence obtained via the Internet regarding atmospheric 
nuclear testing at Johnson Island during the 1950s and 1960s.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181 (2005); Guerrieri v. Brown, 4 Vet. App. at 
470-71.

A.  Ionizing radiation

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

Thyroid cancer is among the disabilities for which service 
connection may be granted on a presumptive basis pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) to a radiation 
exposed veteran.  The provisions of 38 C.F.R. § 3.309 (d), 
however, require a showing of participation in a radiation 
risk activity.  Here, notwithstanding the veteran's 
assertions to the contrary, the Air Force, after noting the 
ratification of the Nuclear Test Ban Treaty in October 1963, 
emphasized that Operation Crosscheck, which took place in 
October 1964, was a simulated exercise, which meant that 
there was no nuclear detonation and thus no exposure to 
ionizing radiation.  Therefore, although onsite participation 
in atmospheric testing is a radiation-risk activity as 
defined in 38 C.F.R. § 3.309, as the Director of the 
Compensation and Pension Service pointed out in his September 
2003 memorandum, the veteran did not have the type of 
exposure listed in the regulation, and thus service-
connection cannot be granted on a presumptive basis under 
38 C.F.R. § 3.309.  

Service connection, however, may also be established for 
disabilities deemed as potentially "radiogenic" diseases 
pursuant to 38 C.F.R. § 3.311.  As the RO has noted, thyroid 
cancer is a listed radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2).  The term "radiogenic disease" is defined as 
"a disease that may be induced by ionizing radiation."  Id.  
If a claim is based on a listed disease, VA shall 
nevertheless consider the claim under the provisions of 38 
C.F.R. § 3.311 provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

The demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service does not 
necessarily establish entitlement to service connection.  All 
relevant factors, including the amount of radiation exposure, 
must be considered in determining whether the record supports 
the contended etiologic relationship.  

Following a careful review of the lay and medical evidence, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim that he developed thyroid cancer 
as a consequence of his in-service exposure to ionizing 
radiation, and that service connection for thyroid cancer on 
this basis must be denied.

As a preliminary matter, the Board points out that there is 
no medical evidence even suggesting that the veteran's 
thyroid cancer developed while the veteran was serving on 
active duty or until many years thereafter.  Indeed, neither 
the veteran nor his representative has contended otherwise.  

Further, notwithstanding the veteran's contention that he was 
exposed to ionizing radiation while serving in Johnson Island 
during Operation Crosscheck, that operation was a simulated 
air drop exercise that took place simply maintain a readiness 
to test.  Indeed, the Air Force explained that on October 5, 
1963, i.e., approximately one year prior to the Johnson 
Island exercise, the Nuclear Test Ban Treaty was ratified, 
which prohibited all signatory country that signed the 
Nuclear Test Ban Treaty from all testing conducted either 
underwater, in space or in the atmosphere.  As such, the Air 
Force emphasized that there were no nuclear detonations, 
which of course does not mean that there were no non-nuclear 
detonations.  Accordingly, the veteran was not exposed to 
ionizing radiation during the Johnson Island exercise.

In developing this aspect of the veteran's claim, a 
comprehensive investigation determined that his only exposure 
to ionizing radiation occurred while he was working at 
Kirkland Air Force Base during 1964 and 1965, he was exposed 
to 1.251 rem gamma irradiation.

With that in mind, the Board acknowledges that the veteran 
has submitted two medical opinions in support of this claim.  
In a July 2000 opinion, a VA endocrinologist opined that 
given the veteran's in-service exposure to radiation, it was 
more likely than not that the veteran's thyroid cancer 
developed due to that in-service exposure.  

With respect to the July 2000 opinion, the Board notes that 
although as an endocrinologist the physician is a specialist 
in diseases involving the thyroid gland, the Board observes 
that, in his opinion, the examiner did not refer to the 
extent of veteran's exposure, the length of that exposure, or 
the veteran's age at the time of the exposure.  Instead, the 
examiner offered a generic assessment that did not take into 
consideration any of the particulars of the veteran's case.  
Moreover, because he does not appear to realize that the 
Johnson Island exercise, upon which the veteran places so 
much emphasis, involved no exposure to radiation, the 
assessment is likely compromised by factual error.  Indeed, 
the physician specifically reported that he based his 
assessment on his review of the veteran's service medical 
records, which the veteran acknowledges are negative for 
complaint, treatment and diagnosis or thyroid cancer, and in 
any event are completely irrelevant to his level of exposure 
to ionizing radiation, as are his post-service records, which 
merely confirm the diagnosis of thyroid cancer.  In sum, the 
probative value to the VA endocrinologist's opinion is 
undermined because it is based on a faulty factual predicate.

The opinion offered by Dr. Walter is similarly unpersuasive.  
The Board observes that Dr. Walter concedes that he was 
neither involved in the treatment nor diagnosis of the 
veteran's thyroid cancer.  Further, he essentially 
acknowledged that he reviewed none of the records pertaining 
to the veteran's exposure to ionizing radiation.  After 
noting that the veteran had been diagnosed as having thyroid 
cancer and citing the "well known" relationship between 
exposure to ionizing radiation and the development of thyroid 
cancer in the medical and scientific community, he opined 
that given the veteran's in-service exposure to ionizing 
radiation, it was more likely than not that his thyroid 
cancer is related to that exposure.  

In offering his impression, Dr. Walter, discloses no 
recognition that the veteran received no exposure to 
radiation at Johnson Island.  Further, his assessment 
suggests that he did not take into consideration the limited 
extent of the veteran's exposure to ionizing radiation.

With regard to both of the above opinions submitted by the 
veteran in support of his claim, the Board points out that in 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its decisions in Reonal v. Brown, 5 Vet. App. 458 
(1993) and Swann v. Brown, 5 Vet. App. 229 (1993), recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Id. at 179.  Here, as discussed above, the 
probative value of the July 2000 opinion offered by the VA 
endocrinologist and Dr. Walter's June 2002 assessment is 
markedly diminished by the examiners' failure to review the 
records pertaining to the veteran's in-service exposure to 
ionizing radiation, which is inconsistent with that reported 
by the veteran, and which formed the basis of their 
impressions.

By contrast, the Board notes that the radiation dose 
reconstruction, derived from official military records, shows 
that the veteran was exposed to no more than 1.251 rem gamma 
irradiation.  The opinion of the VA Chief Public Health and 
Environmental Hazards Officer, which is based on quantitative 
analysis, is clearly against the veteran's claim.  As it 
specifically considers the reconstructed dose estimate for 
the veteran and the quantitative analyses in recent 
scientific studies, the Board has given great weight to this 
well-reasoned medical opinion.  Moreover, VA's Director of 
the Compensation and Pension Service, in an October 2003 
advisory opinion, agreed with the conclusion of the Under 
Secretary for Health that there was no reasonable possibility 
that the veteran's thyroid cancer was related to his in-
service exposure to ionizing radiation.

As noted above, the veteran's contends that he was exposed to 
a higher level of radiation than that derived from official 
government records; he essentially argues that he did not 
wear his badge at all times.  In this regard, the Board notes 
that it is unclear whether the veteran means at times when he 
was not working at Kirkland Air Force Base, when, presumably, 
he would not be exposed to radiation.  The Board notes, 
however, that the veteran has not offered a competing 
competent dose estimate.  See Hardin v. West, 11 Vet. App. 74 
(1998); Earle v. Brown, 6 Vet. App. 558 (1994).  Moreover, 
because he has no specialized training or education, the 
veteran is not competent to challenge the Air Force's report 
of the level his in-service exposure to ionizing radiation.  
See Duenas v. Principi, 18 Vet. App. at 520; see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The veteran also challenges the dose estimate on the basis of 
the methodology employed by the government to derive his 
level of exposure to ionizing radiation was faulty.  In this 
regard, the Board acknowledges that in October 2003, in Fast 
Letter 03-31, the Director of the VA Compensation and Pension 
Service reported that in May 2003 the National Research 
Council (NRC) completed a review of radiation dose 
reconstructions provided by DTRA.  The review contained 
findings critical of upper bound radiation doses prepared by 
DTRA for atmospheric tests participants and 
Hiroshima/Nagasaki occupation forces; as discussed above, the 
veteran had no such exposure.  The review found that DTRA had 
underestimated the upper bound radiation doses.  In this 
case, unlike the ones referred to in the letter, the veteran 
is not a confirmed participant in an atmospheric nuclear test 
or part of the occupation forces at Hiroshima/Nagasaki.  
Under these circumstances, the letter specifically states 
that no further action is necessary because there is no 
reason to question the government's methodology in assessing 
the veteran's in-service level of exposure to ionizing 
radiation.  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for thyroid cancer based on his in-
service exposure to ionizing radiation.

B.  As secondary to in-service exposure to Agent Orange

With respect to his claim that he developed thyroid cancer 
due to his in-service exposure to Agent Orange, the Board 
must deny service connection on this ground as well because 
there is no medical evidence indicating that the veteran has 
thyroid cancer due to his presumed exposure to Agent Orange 
during service.  

In reaching this determination, the Board does not question 
the sincerity of the veteran's conviction that his thyroid 
cancer is related to service.  As a lay person, however, the 
Board notes that the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. at 520; see also Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
and since there is no medical evidence linking the thyroid 
cancer to Agent Orange exposure during service, there is no 
basis upon which to establish service connection for this 
condition on the basis of the veteran's presumed exposure to 
Agent Orange while serving in Vietnam.

As such, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of service connection 
for thyroid cancer, based on his presumed in-service exposure 
to Agent Orange.


ORDER

Service connection for thyroid cancer is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


